Exhibit 10.10
PRIDE INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDED
PARTICIPATION AGREEMENT
     THIS AMENDED PARTICIPATION AGREEMENT (this “Amended Participation
Agreement”), entered into effective as of January 28, 2005 (the “Effective
Date”), and thereafter amended effective as of December 31, 2008, by and between
Pride International, Inc. (the “Company”), and W. Gregory Looser (the
“Executive”);
WITNESSETH:
     WHEREAS, the Company has established the Pride International, Inc.
Supplemental Executive Retirement Plan, as amended and restated effective
January 1, 2009 (the “Plan”), to generally assist the Company and its Affiliates
in retaining, attracting and providing a retirement benefit to certain selected
salaried officers and other key management employees; and
     WHEREAS, the Company and the Executive have entered into an amended and
restated employment agreement, effective as of December 31, 2008 (the
“Employment Agreement”); and
     WHEREAS, the Committee has selected the Executive for participation in the
Plan as more fully described herein; and
     WHEREAS, the Company and the Executive previously entered into a
participation agreement under the Plan and desire to enter into this Amended
Participation Agreement and to supersede any prior agreements or understandings
in their entirety; and
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the Company and the Executive agree to the form of this
Amended Participation Agreement as follows:
     1. Reference to Plan. Terms not otherwise defined herein shall have the
same meaning as ascribed thereto in the Plan. This Amended Participation
Agreement is being entered into in accordance with and subject to all of the
terms, conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee and are still in
effect on the date hereof. The Executive acknowledges he has received a copy of,
and is familiar with the terms of, the Plan which are hereby incorporated herein
by reference.
     2. Benefit Percentage. As of the Effective Date and subject to the
forfeiture and vesting requirements of the Plan as supplemented by this Amended
Participation Agreement, the Executive is a Participant in the Plan and is
entitled to a SERP Benefit equal to 50% of Final Annual Salary, as described in
Section 4 of the Plan, subject to the applicable reduction factor as set forth
in Section 4.8 of the Plan for payments provided before Executive’s Normal
Retirement Date.

 



--------------------------------------------------------------------------------



 



     3. Vesting. The Executive’s contingent right to receive the SERP Benefit
shall vest on the dates and in the percentages as set forth below; provided,
however, that in the event of the Executive’s “Termination” (as defined in the
Employment Agreement) the benefits payable under the Plan shall be fully vested:

         
Date
  Percentage Vested
January 1, 2006
    20 %
January 1, 2007
    40 %
January 1, 2008
    60 %
January 1, 2009
    80 %
January 1, 2010
    100 %

Except for the amount of the benefit payable being reduced to the applicable
Percentage Vested set forth above, any benefit payable under this paragraph 3
shall be payable on all of the same terms and conditions, including timing, set
forth in the Plan for a Early or Normal Retirement Benefit, as applicable.
     4. Change in Control. In the event the Participant has a Change in Control
Termination, the Executive’s benefit (i) shall be fully vested as of the date of
the Change in Control Termination, (ii) shall be paid at the time provided in
Section 4.4(b) or Section 4.4(c) of the Plan, as applicable, and
(iii) notwithstanding the provisions of Sections 4.4(b), 4.4(c) and 4.4(d) of
the Plan to the contrary, the amount of the lump sum payment provided under
Section 4.4(d) of the Plan, as applicable, shall be equal to the Executive’s
Final Annual Salary multiplied by ten. To the extent the Executive is entitled
to a supplemental payment (a “gross up payment”) to be made pursuant to the
Employment Agreement to the Executive as necessary to offset or mitigate the
impact of the golden parachute excise tax on the Executive, such provision shall
control with respect to any benefit paid to the Executive pursuant to
Section 4.4 of the Plan.
     5. Minimum Normal Retirement Benefit. For purposes of Section 4.9(a) of the
Plan, the Executive’s Minimum Normal Retirement Benefit is $1,186,154.
     6. Retiree Medical Benefits. As of the date the Executive terminates
employment with any vested right to a SERP Benefit pursuant to the terms of the
Plan and this Amended Participation Agreement, whether or not the SERP Benefit
commences on termination, the Executive shall be deemed to have satisfied the
eligibility requirements to be a qualifying retiree for retiree medical and
dental benefits. For this purpose, and regardless whether at such time the
Company makes retiree medical and dental coverage available to employees
generally, retiree medical and dental coverage shall be provided until the later
of the Executive’s death or the death of Executive’s surviving spouse (if any),
shall extend to the Executive, his spouse (if any), and his eligible dependent s
who were covered under the Company’s group health plan as of the date of
termination of employment (“Eligible Dependents”), and shall be at least as
favorable as the group medical and dental coverage offered by the Company to
employees of the Company who serve in an executive capacity; provided, however,
that coverage shall (i) be suspended during any period the Executive is eligible
for and covered by other group medical coverage provided by another employer,
(ii) at such time as the Executive or the Executive’s

-2-



--------------------------------------------------------------------------------



 



spouse, as applicable, becomes eligible for and covered by Medicare, be
converted to Medicare Supplement coverage (providing coverage for deductibles
and coinsurance in excess of coverage under Medicare Part A and B or any
successor to such parts), and (iii) terminate with respect to Eligible
Dependents, other than the Executive’s spouse, at such time as the Eligible
Dependents are no longer eligible for coverage under the terms of the group
medical plan maintained for active executives of the Company. The Executive, or
if applicable, the Executive’s surviving spouse, shall be responsible for the
payment of the applicable premiums for the cost of all coverage described in
this paragraph at a rate not to exceed the cost to active employees of the
Company who serve in an executive capacity of the most comprehensive group
medical and dental coverage offered by the Company. Any benefits to the
Executive’s spouse or surviving spouse pursuant to this paragraph are available
solely to the spouse to whom the Executive was married on the date of
termination. This eligibility shall commence at the time of the Executive’s
termination of employment or, if later, upon the expiration of continued health
insurance coverage as provided under the Employment Agreement.
     Notwithstanding the foregoing, the Executive shall pay the full cost of the
benefits as determined under the then current practices of the Company on a
monthly basis provided that the Company shall reimburse the Executive the excess
of costs, if any, above the then active employee cost for such benefits. Any
reimbursements by the Company to the Executive required under this paragraph
shall be made on a regular, periodic basis within thirty (30) days after such
reimbursable amounts are incurred by the Executive. Any reimbursements provided
during one taxable year of the Executive shall not affect the expenses eligible
for reimbursement in any other taxable year of the Executive (with the exception
of applicable lifetime maximums applicable to medical expenses or medical
benefits described in Section 105(b) of the Code) and the right to reimbursement
under this paragraph shall not be subject to liquidation or exchange for another
benefit or payment.
     7. Tax Provisions. The Executive agrees that the payor of the Plan benefit
may take whatever steps the payor, in its sole discretion, deems appropriate or
necessary to satisfy state and federal income tax, social security, Medicare,
other tax withholding obligations arising out of the benefits payable under this
Amended Participation Agreement. The Executive acknowledges that all payments
and benefits hereunder are subject to delayed payment pursuant to Section 8.11
of the Plan in compliance with Section 409A of the Code.
     8. Status of Amended Participation Agreement. The benefits payable under
this Amended Participation Agreement shall be independent of, and in addition
to, any other agreement relating to the Executive’s employment that may exist
from time to time between the parties hereto, or any other compensation payable
by the Employer to the Executive, whether salary, bonus or otherwise. This
Amended Participation Agreement shall not be deemed to constitute a contract of
employment between the parties hereto, nor shall any provision hereof, except as
expressly stated, restrict the right of the Employer to discharge the Executive
or restrict the right of the Executive to terminate the Executive’s employment.

-3-



--------------------------------------------------------------------------------



 



     9. Entire Agreement. This Amended Participation Agreement and the Plan
constitute the entire understanding between the parties hereto with respect to
the subject matter hereof, and all promises, representations, understandings,
arrangements and prior agreements are superseded in their entirety by this
Amended Participation Agreement and the Plan. This Amended Participation
Agreement may be amended, modified or terminated, in whole or in part, at any
time by a written instrument executed by both parties hereto. Notwithstanding
anything to the contrary in the Plan, this Amended Participation Agreement may
set forth specific terms or provisions modifying the terms of the Plan with
respect to the Executive, and the terms of this Amended Participation Agreement
shall be controlling.
     10. Severability. If, for any reason, any provision of this Amended
Participation Agreement is held invalid, in whole or in part, such invalidity
shall not affect any other provision of this Amended Participation Agreement not
so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If this Amended
Participation Agreement or any portion thereof conflicts with any law or
regulation governing the activities of the Employer, this Amended Participation
Agreement or appropriate portion thereof shall be deemed invalid and of no force
or effect.
     11. Governing Law. This Amended Participation Agreement shall be governed
by and construed in accordance with the laws of the State of Texas.
     IN WITNESS WHEREOF, the parties have executed this Amended Participation
Agreement (in multiple copies) as of the date set forth below.

                  PRIDE INTERNATIONAL, INC.
 
           
 
  By    /s/  Louis A. Raspino                   Louis A. Raspino ATTEST:      
President and Chief Executive Officer
 
           
/s/  Brady Long
  Date: 12/31/08
 
       
Brady Long
Chief Compliance Officer and
           
Deputy General Counsel
      /s/  W. Gregory Looser          
 
      EXECUTIVE  
 
           
 
      Date:  12/31/08
 
           

-4-